' Mr. Chief Justice McIver,
dissenting. I dissent; but as I am unwilling to delay the filing of this opinion by taking the time necessary to write out my views, I must content myself with simply indicating the points upon which I differ from the majority of the Court, viz: 1st, as to the construction and effect given to that clause in the ■policy providing that the same shall be void if the assured was not the sole and unconditional owner of the property insured. 2d, as to the views presented as to the competency of the testimony as to what the clerk, Fripp, was told ih regard to the interest of Tilton in the property insured. 3d, as to the views presented in regard to the question of estop*233pel. 4th, as to the views presented in regard to Graham’s insurable interest in the property insured.